1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                              ***

9     MICHAEL L. SMITH,                                Case No. 3:13-cv-00246-RCJ-WGC
10                                   Petitioner,                     ORDER
            v.
11
      RENEE BAKER, et al.,
12
                                  Respondents.
13

14         Before the court is respondents’ motion for extension of time to file an answer to

15   Michael L. Smith’s 28 U.S.C. § 2254 habeas corpus petition (ECF No. 84). Good cause

16   appearing,

17         It is ordered that respondents’ motion for extension of time to file an answer (ECF

18   No. 84) is granted. Respondents must file their answer on or before July 6, 2020.

19
20         DATED: 6 April 2020.
21

22
                                                        ROBERT C. JONES
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                   1
